                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

MICHAEL W. KENNY,

       Plaintiff,

v.                                                                Case No: 8:18-cv-2231-T-36JSS

CRITICAL INTERVENTION SERVICES,
INC. and KARL C. POULIN,

      Defendants.
___________________________________/

                                             ORDER

       This cause comes before the Court upon the Report and Recommendation filed by

Magistrate Judge Julie S. Sneed on May 22, 2019 (Doc. 46). In the Report and Recommendation,

Magistrate Judge Sneed recommends that the Court approve the parties' settlement. All parties

were furnished copies of the Report and Recommendation and were afforded the opportunity to

file objections pursuant to 28 U.S.C. § 636(b)(1).   No such objections were filed.

       Upon consideration of the Report and Recommendation, and upon this Court's independent

examination of the file, it is determined that the Report and Recommendation should be adopted.

Accordingly, it is now

       ORDERED AND ADJUDGED:

       (1)      The Report and Recommendation of the Magistrate Judge (Doc. 46) is adopted,

                confirmed, and approved in all respects and is made a part of this Order for all

                purposes, including appellate review.

       (2)      The parties’ Settlement is APPROVED, as it constitutes a fair and reasonable

                resolution of a bona fide dispute.

       (3)      This Consent Final Judgment will be entered by separate order.
       DONE AND ORDERED in Tampa, Florida on June 6, 2019.




Copies to:
The Honorable Julie S. Sneed
Counsel of Record




                                        2
